PER CURIAM.
Petitioner, James A. Dodd, who was disbarred by order of this Court, reported at Fla., 118 So.2d 17, seeks reinstatement as a member of The Florida Bar.
The grievance committee of the Eleventh Judicial Circuit, to which this petition for reinstatement was assigned, heard testimony and received written statements of members of The Florida Bar and other persons pertaining to petitioner’s attitudes, activities and conduct following his disbarment. This committee found that:
“ * * * the petitioner has, during the period of his disbarment, lived an exemplary life and has demonstrated those qualities which are in keeping with the high standards of the legal profession. Petitioner is held in high regard by the people of the community in which he has resided since his disbarment. His conduct during this period, and at the hearing, indicates that he has rehabilitated himself and that he is capable of carrying out the responsibilities and obligations of a lawyer to the bench, bar and public.”
On consideration of the matter the Board of Governors concurred in and adopted the findings and recommendations of the reinstatement committee. The Board recommends that petitioner be reinstated.
We have examined the record presented to us. It justifies the findings of the grievance committee and the recommendations of the Board of Governors.
Accordingly the petition for reinstatement is granted and petitioner, James A. Dodd, is restored to membership in The Florida Bar.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and O’CONNELL, JJ., concur.